        Case 2:21-cv-00019-TOR     ECF No. 4    filed 04/06/21   PageID.24 Page 1 of 3




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    RAMON MARISCAL ALVAREZ,
                                                  NO. 2:21-CV-0019-TOR
 8                            Plaintiff,
                                                 ORDER OF DISMISSAL WITHOUT
 9           v.                                  PREJUDICE

10    ZAGARY Z. HELMS, and
      THOMAS JEFFERSON,
11
                              Defendants.
12

13

14         BEFORE THE COURT is the Court’s Order to Comply with Filing Fee or

15   In Forma Pauperis Requirements. ECF No. 3. The Court has reviewed the record

16   and files herein and is fully informed. For the reasons discussed below, this action

17   is dismissed without prejudice.

18         On January 6, 2021, Plaintiff filed a pro se civil rights complaint pursuant to

19   42 U.S.C. § 1983, along with a blank application to proceed in forma pauperis.

20   ECF No. 1. The Complaint contains no allegations whatsoever. By letter dated




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 2:21-cv-00019-TOR       ECF No. 4   filed 04/06/21   PageID.25 Page 2 of 3




 1   January 8, 2021, the Clerk of Court advised Plaintiff that he must complete and

 2   return a Declaration and Application to Proceed in forma pauperis and a statement

 3   of his inmate account OR pay the applicable fee of $402.00 ($350.00 filing fee,

 4   plus $52.00 administrative fee) in order for his case to proceed. ECF No. 2. The

 5   Clerk of Court supplied him with the forms. Id. In addition, the Clerk of Court

 6   notified Plaintiff that he must sign his complaint as required by Rule 11, Federal

 7   Rules of Civil Procedure. Id. Plaintiff has not complied with these directives and

 8   has filed nothing further in this action.

 9         On March 5, 2021, this Court allowed Plaintiff 30-days to amend his

10   complaint by providing factual allegations and a signature. ECF No. 3.

11   Additionally, the Court ordered Plaintiff to either pay the filing fee or submit a

12   completed and signed Declaration and Application to proceed in forma pauperis,

13   within 30-days. Id. Plaintiff was warned that the failure to timely provide a signed

14   amended complaint and pay the filing fee or submit the documents necessary to

15   proceed in forma pauperis, would result in the dismissal of this case. Id.

16         Plaintiff has not complied with the Court’s Order.

17         Parties filing actions in the United States District Court are required to pay

18   filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

19   payment of a filing fee only upon granting of in forma pauperis status. See 28

20   U.S.C. § 1915. Failure to pay the statutory filing fee will result in dismissal of




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
        Case 2:21-cv-00019-TOR       ECF No. 4    filed 04/06/21   PageID.26 Page 3 of 3




 1   these actions without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th

 2   Cir. 1995) (district court has authority to dismiss complaint for failure to pay

 3   partial filing fee); In re Perroton, 958 F.2d 889, 890 (9th Cir. 1992) (affirming

 4   dismissal of appeal of pro se litigant for failure to pay required filing fees).

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6      1. This action is DISMISSED without prejudice for failing to submit a signed

 7         Complaint with factual allegations and for failing to pay the filing fee or

 8         filing a properly completed Application to Proceed In Forma Pauperis

 9         pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).

10      2. The Court certifies any appeal of this dismissal would not be taken in good

11         faith.

12      The District Court Executive is directed to enter this Order, enter judgment

13   accordingly, furnish a copy to Plaintiff, and CLOSE the file.

14         DATED April 6, 2021.

15

16                                   THOMAS O. RICE
                                  United States District Judge
17

18

19

20




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 3
